Thompson, J.
(dissenting). — I do not concur in this opinion. I cannot reconcile it with the doctrine of the following cases: Adams v. Leip, 71 Mo. 597, Jenkins v. McCoy, 50 Mo. 349; Harris v. Turner, 46 Mo. 438; *355McAllister v. Lawler, 32 Mo. App. 91. The mortgagee, after condition broken, is not the beneficial owner of the property; he does not become such until entry or purchase at a foreclosure sale. The legal title passes to him, but only as a security for the debt. Kennett v. Plummer, 28 Mo. 145; White v. Wear, 4 Mo. App. 341. Growing crops are personal property, independent and distinct from the land. Garth v. Caldwell, 72 Mo. 627. When the mortgagee enters or purchases at a foreclosure sale, he certainly does not acquire any higher title to them, than if they had been grown on his land by a trespasser. The decisions first cited show that a mere trespasser can hold a crop, which he has raised on land and harvested, against the real owner of the land. It would introduce a great incongruity into the law to hold that the grantor in a deed of trust in possession, although after condition broken, has not as good a title to the crop, which he plants and harvests on land, as a trespasser without any right whatever. The decisions first cited establish an exceedingly simple and just rule, and one which is capable of easy application in all cases. That rule is that the title to crops grown upon land follows the possession of the land, in such a sense that, if he that sows them harvests them before the real owner enters, he gets them, and they cannot be taken from him in replevin. We merely followed and applied that rule to such a case as the one now before us, in McAllister v. Lawler, supra, and we ought not to overrule that case without cogent reasons, as it established a rule of property.
I think that this case is opposed to the decisions of the supreme court in the four cases first above cited, and that it hence ought to be certified to that court in conformity with the constitutional mandate.